Mr. Justice del Toro
delivered the opinion of the court.
In the present case the plaintiff filed a motion in this court ■for the dismissal of the appeal taken from a final order made in the case by the District Court of Ponce.
This is a habeas corpus proceeding and the motion to dismiss is based on the failure of the defendant to file the tran*52script of tbe record in the office of the secretary of this conrt within the time fixed by law. The plaintiff cites section 295 of the Code of Civil Procedure in support of his motion.
We are of the opinion that the motion should be overruled because appeals in habeas corpus proceedings are governed by a special act passed by the Legislative Assembly in 1903, section 3 of which provides that when an appeal is properly taken it shall not be abated by the happening of any events subsequent to the entry of the final order, except the death of the prisoner; and section 4 imposes upon the court or judge from whose order the appeal is taken and not upon the appellant the duty of transmitting the transcript of the record to the .Supreme Court.
Consequently the motion for the dismissal of the appeal should be overruled.

Motion overruled.

Chief Justice Hernández and Justices Wolf, Aldrey and Hutchison concurred.